United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.F. widow of A.F., Appellant
and
DEPARTMENT OF THE NAVY, MILITARY
SEALIFT COMMAND, Virginia Beach, VA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-1917
Issued: December 27, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 11, 2007 appellant filed a timely appeal of the June 15, 2007 nonmerit decision
of the Office of Workers’ Compensation Programs. The latest merit decision is dated June 7,
2006 and because appellant filed her appeal more than a year after this decision, the Board
cannot exercise jurisdiction over the merits of the claim.1 Therefore, the only decision currently
before the Board is the June 15, 2007 decision denying reconsideration.
ISSUE
The issue is whether the Office properly denied further merit review of appellant’s claim
pursuant to 5 U.S.C. § 8128(a).

1

20 C.F.R. §§ 501.2(c), 501.3(d) (2007).

FACTUAL HISTORY
The decedent, A.F. (a.k.a. A.W.), born May 11, 1926, worked as an ordinary seaman with
the Military Sea Transportation Service (MSTS) during the early 1950’s.2 He died
January 23, 1998. The death certificate identified metastatic lung cancer as the immediate cause
of death.3
On July 16, 1998 appellant filed an occupational disease claim on behalf of her deceased
husband’s estate.4 The claim alleged that the decedent had been exposed to asbestos during his
employment with MSTS, which ended March 11, 1955. More than four decades passed before
the decedent first realized his asbestosis and lung cancer were related to his federal employment.
In a December 12, 1997 report Dr. Bernard Eisenstein, a Board-certified internist,
diagnosed, among other conditions, pleural asbestosis and metastatic lung cancer. He attributed
the employee’s lung cancer to “significant asbestos exposure while a [m]erchant [s]eaman.”5
By letter dated June 18, 1999, the Office advised appellant that the claim had been
accepted for asbestosis, with a March 2, 1955 date of injury.
On June 6, 2003 appellant’s counsel filed a claim for death benefits (Form CA-5).
Dr. Charles C. McDonald, a Board-certified internist specializing in pulmonary disease,
reviewed the decedent’s medical records at the Office’s request. In a report dated April 3, 2006,
he found that the employee died due to complications of his lung cancer, which was due to a
“heavy history” of cigarette use. According to Dr. McDonald, the employee did not die as a
result of an asbestos-related condition.
The Office denied appellant’s death benefits claim by decision dated June 7, 2006. The
Office found that the medical evidence did not demonstrate that the employee’s death was either
caused by asbestosis or was the direct result of an asbestos-related condition.
On June 4, 2007 appellant’s counsel sought reconsideration on her behalf. Counsel
requested that Dr. McDonald’s report be disallowed, presumably because the Office had not
responded to his June 13, 2006 document request. Counsel also noted that the employee had
asbestosis and died from lung cancer, and that the two were related.
In a decision dated June 15, 2007, the Office denied appellant’s request for
reconsideration.
2

The MSTS was later renamed the Military Sealift Command.

3

Chronic bronchitis and atherosclerotic lung disease were listed as other conditions that contributed to the
employee’s death.
4

According to the terms of the decedent’s will, appellant was appointed Executrix and the Bergen County (N.J.)
Surrogate’s Court issued her Letters Testamentary on March 5, 1998.
5

Dr. Eisenstein reported an ongoing cigarette smoking history of 1½-packs per day over 55 years. Although he
attributed the lung cancer to asbestos exposure, Dr. Eisenstein also indicated that there “probably” was a significant
contribution by the employee’s “heavy smoking over so many years.”

2

LEGAL PRECEDENT
Under section 8128(a) of the Federal Employees’ Compensation Act, the Office has the
discretion to reopen a case for review on the merits.6 Section 10.606(b)(2) of Title 20 of the
Code of Federal Regulations provides that the application for reconsideration, including all
supporting documents, must set forth arguments and contain evidence that either: (i) shows that
the Office erroneously applied or interpreted a specific point of law; (ii) advances a relevant
legal argument not previously considered by the Office; or (iii) constitutes relevant and pertinent
new evidence not previously considered by the Office.7 When an application for reconsideration
does not meet at least one of the three requirements enumerated under section 10.606(b)(2), the
Office will deny the application for reconsideration without reopening the case for a review on
the merits.8
ANALYSIS
Appellant’s June 4, 2007 request for reconsideration neither alleged nor demonstrated
that the Office erroneously applied or interpreted a specific point of law. Additionally, appellant
did not advance a relevant legal argument not previously considered by the Office.9
Consequently, appellant is not entitled to a review of the merits of her claim based on the first
and second above-noted requirements under section 10.606(b)(2).10 Appellant also failed to
satisfy the third requirement under section 10.606(b)(2). She did not submit any relevant and
pertinent new evidence with her June 4, 2007 request for reconsideration and, therefore,
appellant is not entitled to a review of the merits of her claim based on the third requirement
under section 10.606(b)(2).11 Because appellant was not entitled to a review of the merits of her
claim pursuant to any of the three requirements under section 10.606(b)(2), the Office properly
denied the June 4, 2007 request for reconsideration.

6

5 U.S.C. § 8128(a) (2000).

7

20 C.F.R. § 10.606(b)(2).

8

20 C.F.R. § 10.608(b).

9

Counsel offered no legitimate reason for disallowing Dr. McDonald’s April 3, 2006 report. The record indicates
that, in response to his June 13, 2006 document request, the Office forwarded counsel a complete copy of the case
file on June 22, 2006.
10

20 C.F.R. § 10.606(b)(2)(i) and (ii).

11

20 C.F.R. § 10.606(b)(2)(iii).

3

CONCLUSION
The Office properly denied further merit review of appellant’s claim.
ORDER
IT IS HEREBY ORDERED THAT the June 15, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 27, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

